Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the third metal, the sixth metal and the ninth metal are connected with the seventeenth metal; the seventh metal, the eighth metal and the fourteenth metal are connected with the twentieth metal; the tenth metal and the eleventh metal are connected with the eighteenth metal; the twelfth metal and the thirteenth metal are connected with the nineteenth metal,
wherein the first metal and the second metal are connected with the fifteenth metal, and a first electrode is led out from the fifteenth metal, and used as a metal anode of the ESD protection device - conducted forward or a metal cathode - conducted reversely,
wherein the fourth metal and the fifth metal are connected with the sixteenth metal; a second electrode is led out from the sixteenth metal, and used as a metal cathode of the ESD protection device - conducted forward or a metal anode - conducted reversely,
wherein the reverse bias PN junction formed by the first N well and the second P well is an avalanche breakdown junction of the SCR, and the diode formed by the well splitting assists the trigger path in conducting, thereby reducing the trigger voltage and turn-on time of the ESD protection device,
wherein the reverse bias PN junction formed by the first N well and the first P well is an avalanche breakdown junction of the SCR, and the diode formed by the well splitting assists the trigger path in conducting, thereby reducing the trigger voltage and turn-on time of the ESD protection device.” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claim 4 is allowed for the same reasons as claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BITEW A DINKE/Primary Examiner, Art Unit 2896